 

Exhibit 10.1

 

L BRANDS, INC.



2015 STOCK OPTION AND PERFORMANCE INCENTIVE PLAN



EFFECTIVE MAY 21, 2015



 

ARTICLE I



ESTABLISHMENT AND PURPOSE

 

1.01. Establishment and Effective Date. Effective on May 26, 2011, L Brands,
Inc. (formerly known as Limited Brands, Inc.), a Delaware corporation (including
any successor in name or interest thereto, the “Company”), established the stock
incentive plan known as the “L Brands, Inc. 2011 Stock Option and Performance
Incentive Plan,” (the “2011 Plan”). Subject to stockholder approval, the 2011
Plan was amended and restated, effective May 21, 2015 (the “Plan”). 

 

1.02. Purpose. The Company desires to attract and retain the best available
executive and key management associates, consultants and other advisors, for
itself and its subsidiaries and affiliates and to encourage the highest level of
performance by such individuals in order to serve the best interests of the
Company and its stockholders. The Plan is expected to contribute to the
attainment of these objectives by offering eligible associates, consultants and
other advisors the opportunity to acquire stock ownership interests in the
Company, and other rights with respect to stock of the Company, and to thereby
provide them with incentives to put forth maximum effort for the success of the
Company and its subsidiaries.  

 

1.03. Definitions. Unless otherwise defined elsewhere in the Plan, all
capitalized terms used in the Plan shall have the meanings set forth in Article
XX. 

 

ARTICLE II 





AWARDS

 

2.01. Form of Awards. Awards under the Plan may be granted in any one or all of
the following forms: (i) incentive stock options (“Incentive Stock Options”)
meeting the requirements of Code Section 422; (ii) nonstatutory stock options
(“Nonstatutory Stock Options”) (unless otherwise indicated, references in the
Plan to Options shall include both Incentive Stock Options and Nonstatutory
Stock Options); (iii) stock appreciation rights (“Stock Appreciation Rights”),
as described in Article VII, which may be awarded either in tandem with Options
(“Tandem Stock Appreciation Rights”) or on a stand-alone basis (“Nontandem Stock
Appreciation Rights”); (iv) shares of Common Stock which are subject to certain
restrictions as provided in Article X (“Restricted Shares”); (v) units
representing shares of Common Stock which are restricted as provided in Article
XI (“Restricted Share Units” or “RSUs”); (vi) units representing shares of
Common Stock, as described in Article XII (“Performance Units”) and (vii) shares
of unrestricted Common Stock (“Unrestricted Shares”), as described in Article
XIII. In addition, awards may be granted as “Substitute Awards,” which are
awards granted in assumption of, or in substitution for, any outstanding awards
previously granted by a company acquired by the Company (or a subsidiary or
affiliate thereof) or with which the Company (or a subsidiary or affiliate
thereof) combines. Substitute Awards shall be granted in accordance with
procedures complying with Section 409A of the Code and the regulations
thereunder. 

 

2.02. Maximum Shares Available. The maximum aggregate number of shares of Common
Stock available for award under this Plan as of the Plan’s effective date is
6,600,000 plus shares of Common Stock previously authorized under the 2011 Plan
at the Company’s 2011 Annual Meeting, subject to adjustment pursuant to Article
XV, plus shares of Common Stock issuable upon the exercise of Substitute Awards.
All shares available for award under the Plan may be awarded in the form of
Incentive Stock Options. Shares of Common Stock issued pursuant to the Plan may
be either authorized but unissued shares or issued shares reacquired by the
Company. In the event that prior to the end of the period during which Options
may be granted under the Plan, any Option or any Nontandem Stock Appreciation
Right granted under the Plan, 2011 Plan or Preexisting Plan or granted and
outstanding under the Plan, 2011 Plan or Preexisting Plan expires unexercised or
is terminated, surrendered or canceled (other than in connection with the
exercise of a Stock Appreciation Right) without being exercised in whole or in
part for any reason, or any Restricted Share Units or Performance Units are
forfeited, then the shares to which any such award relates may, at the
discretion of the Committee to the extent permissible under Rule 16b-3 under the
Act, be made available for subsequent awards under the Plan, upon such terms as
the Committee may determine; provided, however, that the foregoing shall not
apply to or in respect of Substitute Awards. The following shares of Common
Stock may not again be made available for issuance as awards under the Plan: (i)
shares of Common Stock not issued or delivered as a result of the net settlement
of an outstanding Stock Appreciation Right or Option, (ii) shares of Common
Stock used to pay the exercise price or withholding taxes related to settlement
of an outstanding award under the Plan, or (iii) shares of Common Stock
repurchased on the open market with the proceeds of the Option exercise price.

 

1 

 

 





 

ARTICLE III





ADMINISTRATION

 

3.01. Committee. The Plan shall be administered by the Compensation Committee
appointed by the Board and consisting of not less than two (2) members of the
Board. Each member of the Committee shall be an “outside director” (within the
meaning of Code Section 162(m)), a “non-employee director” (within the meaning
of Rule 16b-3(b)(3)(i) under the Act) and “independent” to the extent required
by applicable law or rules of the New York Stock Exchange.  

 

3.02. Powers of Committee. Subject to the express provisions of the Plan, the
Committee shall have the power and authority (i) to grant Options and to
determine the purchase price of the Common Stock covered by each Option, the
term of each Option, the number of shares of Common Stock to be covered by each
Option and any performance objectives or vesting standards applicable to each
Option; (ii) to designate Options as Incentive Stock Options or Nonstatutory
Stock Options and to determine which Options, if any, shall be accompanied by
Tandem Stock Appreciation Rights; (iii) to grant Tandem Stock Appreciation
Rights and Nontandem Stock Appreciation Rights and to determine the terms and
conditions of such rights; (iv) to grant Restricted Shares and Restricted Share
Units and to determine the term of the Restricted Period (as described in
Section 11.02) and other conditions and restrictions applicable to such grants;
(v) to grant Performance Units and to determine the performance objectives,
performance periods and other conditions applicable to such units; (vi) to grant
Unrestricted Shares and (vii) to determine the associates to whom, and the time
or times at which, Options, Stock Appreciation Rights, Restricted Shares,
Restricted Share Units, Performance Units and Unrestricted Shares shall be
granted.  

 

3.03. Delegation. The Committee may delegate to one or more of its members or to
any other person or persons such ministerial duties as it may deem advisable;
provided, however, that the Committee may not delegate any of its
responsibilities hereunder if such delegation will cause (i) transactions under
the Plan to fail to comply with Section 16 of the Act or (ii) the Committee to
fail to qualify as “outside directors” under Code Section 162(m). The Committee
may also employ attorneys, consultants, accountants or other professional
advisors and shall be entitled to rely upon the advice, opinions or valuations
of any such advisors.  

 

3.04. Interpretations. The Committee shall have sole discretionary authority to
interpret the terms of the Plan, to adopt and revise rules, regulations and
policies to administer the Plan and to make any other factual determinations
which it believes to be necessary or advisable for the administration of the
Plan. All actions taken and interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Company, all
associates who have received awards under the Plan and all other interested
persons.  

 

3.05. Liability; Indemnification. No member of the Committee, nor any person to
whom duties have been delegated, shall be personally liable for any action,
interpretation or determination made with respect to the Plan or awards made
thereunder, and each member of the Committee shall be fully indemnified and
protected by the Company with respect to any liability he or she may incur with
respect to any such action, interpretation or determination, to the extent
permitted by applicable law and to the extent provided in the Company’s
Certificate of Incorporation and Bylaws, as amended from time to time.  

 

2 

 

 

ARTICLE IV



ELIGIBILITY

 

4.01. Eligibility. Any associate, consultant, director or other advisor of, or
any other individual who provides services to (x) the Company or any subsidiary
or affiliate or (y) any joint venture in which the Company or any subsidiary or
affiliate holds at least a 40% interest, shall be eligible to be selected to
receive a compensatory award under or to be a “participant” in the Plan. In
determining the individuals to whom awards shall be granted and the number of
shares to be covered by each award, the Committee shall take into account the
nature of the services rendered by such individuals, their present and potential
contributions to the success of the Company and its subsidiaries and such other
factors as the Committee in its sole discretion shall deem relevant. The
Committee shall ensure that Common Stock underlying any award hereunder
qualifies as “service recipient stock,” within the meaning of Code Section 409A
and the regulations thereunder. No Participant may be granted in any calendar
year awards covering more than 2,500,000 shares of Common Stock; provided,
further, that no non-employee director of the Company may be granted in any
calendar year awards covering more than 50,000 shares of Common Stock.  

 

4.02. Certain Limitations. Other than in connection with (i) the acceleration of
Awards pursuant to Section 18.01, (ii) the grant of Substitute Awards or (iii)
the grant of awards of Restricted Share Units or Performance Units relating up
to 5% of the shares available for issuance under this Plan pursuant to Section
2.02, (A) awards of Restricted Share Units or Performance Units that vest or
become exercisable based on the achievement of service conditions only shall be
subject to a minimum three-year vesting period following the grant date of such
Award; provided that such Award may vest in ratable installments during such
period and (B) awards of Restricted Share Units or Performance Units that vest
or become exercisable based on the achievement of performance conditions (in
addition to achievement of any service conditions) shall be subject to a minimum
one-year vesting period following the grant date of such Award.  

 

ARTICLE V



STOCK OPTIONS

 

5.01. Grant of Options. Options may be granted under the Plan for the purchase
of shares of Common Stock. Options shall be granted in such form and upon such
terms and conditions, including the satisfaction of corporate or individual
performance objectives and other vesting standards, as the Committee shall from
time to time determine. On or before the date of grant of an Option, the
Committee shall designate the number of shares of Common Stock covered by such
Option, the option price of such Option, and the recipient of the Option.  

 

5.02. Option Price. The option price of each Option to purchase Common Stock
shall be determined by the Committee not later than the date of the grant, but
(except in the case of Substitute Awards) shall not be less than 100 percent of
the Fair Market Value of the Common Stock subject to such Option on the date of
grant. The option price so determined shall also be applicable in connection
with the exercise of any Tandem Stock Appreciation Right granted with respect to
such Option.  

 

5.03. Term of Options. The term of each Option granted under the Plan shall not
exceed ten (10) years from the date of grant, subject to earlier termination as
provided in Articles IX and X, except as otherwise provided in Section 6.01 with
respect to ten (10) percent stockholders of the Company.

 

5.04. Exercise of Options. Subject to the provisions of Article XIX, an Option
may be exercised, in whole or in part, at such time or times as the Committee
shall determine; provided, however, that, except to the extent provided in
Section 18.01, each Option granted under the Plan shall have a minimum vesting
period of one year. Subject to the forgoing, the Committee may, in its
discretion, accelerate the exercisability of any Option at any time. Options may
be exercised by a Participant by giving notice in such manner as the Committee
may permit, stating the number of shares of Common Stock with respect to which
the Option is being exercised and tendering payment therefor. Payment for the
shares of Common Stock issuable upon exercise of the Option shall be made in
full in cash or by certified check or, if the Committee, in its sole discretion,
permits, in shares of Common Stock (valued at Fair Market Value on the date of
exercise). As soon as reasonably practicable following such exercise, a
certificate representing the shares of Common Stock purchased, registered in the
name of the Participant, shall be delivered to the Participant. Until the
issuance of the shares of Common Stock upon the exercise of the Option, no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the shares of Common Stock that are subject to the Option.

 

3 

 

 



 

5.05. Cancellation of Stock Appreciation Rights. Upon exercise of all or a
portion of an Option, the related Tandem Stock Appreciation Rights shall be
canceled with respect to an equal number of shares of Common Stock.  

 

ARTICLE VI

SPECIAL RULES APPLICABLE TO INCENTIVE STOCK OPTIONS

 

6.01. Ten Percent Stockholder. Notwithstanding any other provision of this Plan
to the contrary, any associates who are full-time employees of the Company and
its present and future subsidiaries, shall be eligible for awards of Incentive
Stock Options. However, no such associate may receive an Incentive Stock Option
under the Plan if such associate, at the time the award is granted, owns (after
application of the rules contained in Code Section 424(d)) stock possessing more
than ten (10) percent of the total combined voting power of all classes of stock
of the Company or its subsidiaries, unless (i) the option price for such
Incentive Stock Option is at least 110 percent of the Fair Market Value of the
Common Stock subject to such Incentive Stock Option on the date of grant and
(ii) such Option is not exercisable after the date five (5) years from the date
such Incentive Stock Option is granted.  

 

6.02. Limitation on Grants. The aggregate Fair Market Value (determined with
respect to each Incentive Stock Option at the time such Incentive Stock Option
is granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an associate during any calendar
year (under this Plan or any other plan of the Company or a subsidiary) shall
not exceed $100,000.  

 

6.03. Limitations on Time of Grant. No grant of an Incentive Stock Option shall
be made under this Plan more than ten (10) years after the earlier of the date
of adoption of the Plan by the Board or the date the Plan is approved by
stockholders.  

 

ARTICLE VII  

STOCK APPRECIATION RIGHTS

 

7.01. Grants of Stock Appreciation Rights. Tandem Stock Appreciation Rights may
be awarded by the Committee in connection with any Option granted under the
Plan, at the time the Option is granted, and shall be subject to the same terms
and conditions as the related Option, except that the medium of payment may
differ. Nontandem Stock Appreciation Rights may be granted by the Committee at
any time. On or before the date of grant of a Nontandem Stock Appreciation
Right, the Committee shall specify the number of shares of Common Stock covered
by such right, the base price of shares of Common Stock to be used in connection
with the calculation described in Section 7.05 below, and the recipient of the
award. Except in the case of a Substitute Award, the base price of a Nontandem
Stock Appreciation Right shall be not less than 100 percent of the Fair Market
Value of a share of Common Stock on the date of grant. Stock Appreciation Rights
shall be subject to such terms and conditions not inconsistent with the other
provisions of this Plan as the Committee shall determine. Until the issuance of
shares of Common Stock upon the surrender or exchange of Tandem Stock
Appreciation Rights or exercise of Nontandem Stock Appreciation Right, no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the shares of Common Stock that are subject to the Tandem or
Nontandem Stock Appreciation Right. 

 

7.02. Limitations on Exercise. Subject to the provisions of Articles IX, X and
XIX, a Tandem Stock Appreciation Right shall be exercisable only to the extent
that the related Option is exercisable and shall be subject to the same exercise
period as the related Option, which shall be set forth in the applicable
agreement on or before the date of grant. Upon the exercise of all or a portion
of Tandem Stock Appreciation Rights, the related Option shall be canceled with
respect to an equal number of shares of Common Stock. Shares of Common Stock
subject to Options, or portions thereof, surrendered upon exercise of a Tandem
Stock Appreciation Right, shall not be available for subsequent awards under the
Plan. Subject to the provisions of Article XIX, a Nontandem Stock Appreciation
Right shall be exercisable during such period as the Committee shall determine,
which shall be set forth in the applicable agreement on or before the date of
grant.

 

4 

 

 



 

7.03. Term of Stock Appreciation Rights. The term of each Stock Appreciation
Right granted under the Plan shall not exceed ten (10) years from the date of
grant, subject to earlier termination as provided in Articles IX and X.  

 

7.04. Surrender or Exchange of Tandem Stock Appreciation Rights. A Tandem Stock
Appreciation Right shall entitle the Participant to surrender to the Company
unexercised the related option, or any portion thereof, and to receive from the
Company in exchange therefor that number of shares of Common Stock having an
aggregate Fair Market Value equal to (A) the excess of (i) the Fair Market Value
of one (1) share of Common Stock as of the date the Tandem Stock Appreciation
Right is exercised over (ii) the option price per share specified in such
Option, multiplied by (B) the number of shares of Common Stock subject to the
Option, or portion thereof, which is surrendered. Cash shall be delivered in
lieu of any fractional shares.

 

7.05. Exercise of Nontandem Stock Appreciation Rights. The exercise of a
Nontandem Stock Appreciation Right shall entitle the Participant to receive from
the Company that number of shares of Common Stock having an aggregate Fair
Market Value equal to (A) the excess of (i) the Fair Market Value of one (1)
share of Common Stock as of the date on which the Nontandem Stock Appreciation
Right is exercised over (ii) the base price of the shares covered by the
Nontandem Stock Appreciation Right, multiplied by (B) the number of shares of
Common Stock covered by the Nontandem Stock Appreciation Right, or the portion
thereof being exercised. Cash shall be delivered in lieu of any fractional
shares.  

 

7.06. Settlement of Stock Appreciation Rights. As soon as is reasonably
practicable after the exercise of a Stock Appreciation Right, the Company shall
(i) issue, in the name of the Participant, stock certificates representing the
total number of full shares of Common Stock to which the Participant is entitled
pursuant to Section 7.04 or 7.05 hereof, and cash in an amount equal to the Fair
Market Value, as of the date of exercise, of any resulting fractional shares and
(ii) if the Committee causes the Company to elect to settle all or part of its
obligations arising out of the exercise of the Stock Appreciation Right in cash
pursuant to Section 7.07, deliver to the Participant an amount in cash equal to
the Fair Market Value, as of the date of exercise, of the shares of Common Stock
it would otherwise be obligated to deliver.  

 

7.07. Cash Settlement. The Committee, in its discretion, may cause the Company
to settle all or any part of its obligation arising out of the exercise of a
Stock Appreciation Right by the payment of cash in lieu of all or part of the
shares of Common Stock it would otherwise be obligated to deliver in an amount
equal to the Fair Market Value of such shares on the date of exercise.  

 

ARTICLE VIII  

NONTRANSFERABILITY OF OPTIONS AND STOCK APPRECIATION RIGHTS

 

8.01. Nontransferability of Options and Stock Appreciation Rights. Except to the
extent permitted under Section 8.02, no Option or Stock Appreciation Right may
be transferred, assigned, pledged or hypothecated (whether by operation of law
or otherwise), except as provided by will or the applicable laws of descent and
distribution, and no Option or Stock Appreciation Right shall be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of an Option or a Stock Appreciation
Right not specifically permitted herein shall be null and void and without
effect. An Option or Stock Appreciation Right may be exercised by a Participant
only during the Participant’s lifetime, or following the Participant’s death,
pursuant to Article X.  

 

8.02. Limited Exception to Nontransferability. Notwithstanding Section 8.01, the
Committee may determine that a Nonstatutory Stock Option may be transferred by a
Participant to one or more members of such Participant’s immediate family, to a
partnership of which the only partners are members of such Participant’s
immediate family, or to a trust established by a Participant for the benefit of
one or more members of such Participant’s immediate family. For this purpose,
immediate family means a Participant’s spouse, parents, children, grandchildren
and the spouses of such parents, children and grandchildren. A transferee
described in this Section 8.02 may not further transfer such Nonstatutory Stock
Option. A trust described in this Section 8.02 may not be amended to benefit any
person other than a member of the Participant’s immediate family. A Nonstatutory
Stock Option transferred pursuant to this Section 8.02 shall remain subject to
the provisions of the Plan, including, but not limited to, the provisions of
Articles 9 and 10 relating to the effect on the Nonstatutory Stock Option of the
Termination of Employment, Total Disability or death of the Participant, and
shall be subject to such other rules as the Committee shall determine.

 

5 

 



 



 

ARTICLE IX



TERMINATION OF EMPLOYMENT

 

9.01. Exercise after Termination of Employment. Except as the Committee may at
any time provide, in the event that the employment of a Participant shall be
terminated either by the Participant or by the Participant’s employer (for
reasons other than death, Total Disability or Cause), any Option or Stock
Appreciation Right granted to such Participant may be exercised (to the extent
that the Participant was entitled to do so at the time of Participant’s
Termination of Employment) at any time within one (1) year after such
Termination of Employment, but in no case later than the date of expiration of
the original term of the Option or Stock Appreciation Right; provided, however,
that if an Incentive Stock Option is not exercised within three (3) months
following Termination of Employment, it shall be treated as a Nonstatutory Stock
Option. If the Participant’s employment is terminated by the Participant’s
employer for Cause, except as the Committee may at any time provide, any Option
or Stock Appreciation Right may be exercised (to the extent that the Participant
was entitled to do so at the time of the Termination of Employment) at any time
within thirty (30) days after such Termination of Employment, but in no case
later than the date of expiration of the original term of the Option or Stock
Appreciation Right. Except to the extent otherwise set forth herein, any Options
or Stock Appreciation Rights that are not exercisable on the date of a
Termination of Employment for any reason shall lapse. In no event may an Option
or Stock Appreciation Right be exercised after the expiration of the original
term of the Option or Stock Appreciation Right.  

 

9.02. Total Disability. If a Participant to whom an Option or Stock Appreciation
Right has been granted under the Plan shall have incurred a Total Disability,
such Option or Stock Appreciation Right , to the extent not vested on the date
of such Participant’s Termination of Employment due to Total Disability (it
being understood that such termination occurs after nine (9) months of absence
from work due to the Total Disability), shall continue to vest during the period
of such Participant’s Total Disability, and, upon becoming vested, such award
shall be exercisable within the one (1) year period after the applicable vesting
date, but in no event later than the date of expiration of the original term of
the Option or Stock Appreciation Right. To the extent that an Option or Stock
Appreciation Right held by a Participant is vested on the date of such
Participant’s Termination of Employment due to Total Disability, such Option or
Stock Appreciation Right shall be exercisable within the one (1) year period
after the date of such Termination of Employment, but in no event later than the
date of expiration of the original term of the Option or Stock Appreciation
Right. In the event of the death of a Participant following such Participant’s
Termination of Employment due to Total Disability, any unvested Option or Stock
Appreciation Right shall be fully vested on the date of such Participant’s death
and shall be exercisable within the one (1) year period after the date of such
Participant’s death, but in no event later than the expiration of the original
term of the Option or Stock Appreciation Right.  

 

Notwithstanding the foregoing, for purposes of exercising Incentive Stock
Options, a Participant shall be deemed to have a Termination of Employment if
the Participant is absent from work for three (3) months due to Total
Disability, where the date of such Termination of Employment shall be the last
date of active employment before the three (3) month period; in this event, if
such Participant fails to exercise his or her Incentive Stock Option within
three (3) months following such deemed Termination of Employment, such Incentive
Stock Option shall be treated as a Nonstatutory Stock Option.

 



 

6 

 

 



 

ARTICLE X



DEATH OF PARTICIPANT

 

10.01. Death of Participant While Employed. If a Participant to whom an Option
or Stock Appreciation Right has been granted under the Plan shall die while
employed by or otherwise providing services to the Company or one of its
subsidiaries or affiliates, such Option or Stock Appreciation Right shall become
fully exercisable by the Participant’s beneficiary (as designated by the
Participant on the appropriate form provided by the Company), or if no
beneficiary is so designated, then by the estate or person who acquires the
right to exercise such Option or Stock Appreciation Right upon the Participant’s
death by bequest or inheritance. Such exercise may occur at any time within one
(1) year after the date of the Participant’s death (or such other period as the
Committee may at any time provide), but in no case later than the date of
expiration of the original term of the Option or Stock Appreciation Right.  

 

10.02. Death of Participant Following Termination of Employment. Except in the
case of death during the period of Total Disability, which shall be governed by
Section 9.02, if a Participant to whom an Option or Stock Appreciation Right has
been granted under the Plan shall die after the date of the Participant’s
Termination of Employment, but before the end of the period provided under the
Plan by which a terminated Participant may exercise such Option or Stock
Appreciation Right, such Option or Stock Appreciation Right may be exercised, to
the extent that the Participant was entitled to do so at the time of the
Participant’s death, by the Participant’s beneficiary (as designated by the
Participant on the appropriate form provided by the Company), or if no
beneficiary is so designated, then by the estate or person who acquires the
right to exercise such Option or Stock Appreciation Right upon the Participant’s
death by bequest or inheritance. Such exercise may occur at any time within the
period in which the terminated Participant could have exercised such Option or
Stock Appreciation Right if the Participant had not died (or such other period
as the Committee may at any time provide), but in no case later than the date of
expiration of the original term of the Option or Stock Appreciation Right. 

 

ARTICLE XI



RESTRICTED SHARES



and



RESTRICTED SHARE UNITS

 

11.01. Grant of Restricted Shares and Restricted Share Units. The Committee may
from time to time cause the Company to grant Restricted Shares and RSUs under
the Plan to Participants, subject to such restrictions, conditions and other
terms as the Committee may determine. Restricted Shares are shares of Common
Stock which are subject to such conditions and restrictions as determined by the
Committee, including conditions and restrictions relating to transferability.
RSU awards represent an unfunded promise to pay the Participant a specified
number of shares of Common Stock (or cash equivalent, as applicable) in the
future if the conditions of the RSU award are satisfied and the RSU award is not
otherwise forfeited prior to the stated date of delivery, under the terms and
conditions applicable to such award.  

 

11.02. Restrictions. At the time a grant of Restricted Shares or RSUs is made,
the Committee shall establish the Restricted Period applicable to such
Restricted Shares or RSUs. Each grant of Restricted Shares or RSUs may be
subject to a different Restricted Period. The Committee may, in its sole
discretion, at the time a grant is made, prescribe restrictions in addition to
or other than the expiration of the Restricted Period, including the
satisfaction of corporate or individual service or performance objectives, which
shall be applicable to all or any portion of the Restricted Shares or RSUs.
Except with respect to grants of Restricted Shares or RSUs intended to qualify
as performance-based compensation for purposes of Code Section 162(m), the
Committee may also, in its sole discretion, waive any restrictions applicable to
all or a portion of such Restricted Shares or RSUs, provided that the applicable
terms and conditions are set forth on or before the date of grant of the award
to the extent required to comply with Code Section 409A and the regulations
thereunder. None of the Restricted Shares or RSUs may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of. In the event of a
Participant’s Termination of Employment for Total Disability, Restricted Shares
or RSUs held by such Participant shall continue to vest during the period of
Total Disability. Unless otherwise provided under the terms of the award, upon
the death of a Participant, including during a Participant’s Total Disability,
any performance conditions applicable to Restricted Shares or RSUs which have
been granted to such Participant will be deemed to have been satisfied at
target, if applicable, and the Restricted Period, if any, applicable to
Restricted Shares or RSUs held by such Participant, will be deemed to have
expired. Unless otherwise provided under the terms of the award, upon the
Retirement of a Participant, the restrictions and conditions, if any, applicable
to any Restricted Shares or RSUs which have been granted to such Participant
will be deemed to have been satisfied with respect to that percentage of the
Restricted Shares or RSUs equal to (i) the number of complete months between the
first day of the Restricted Period and the date of the Participant’s Retirement,
divided by (ii) the number of complete months in the Restricted Period. Any
Restricted Shares or RSUs granted to a Participant for which the restrictions
and conditions are not deemed to have expired pursuant to the preceding sentence
shall be forfeited in accordance with Section 11.05. Subject to Section 18.01,
an award may also provide for full or pro-rata vesting upon other events, such
as upon a Change in Control or for other reasons, provided that any such
applicable terms and conditions are set forth on or before the date of grant of
the award.

 



7 

 

 



 

11.03. Rights of Holders of Restricted Shares. Except as determined by the
Committee not later than the date of grant of Restricted Shares or as required
by applicable law, Participants to whom Restricted Shares have been granted
shall not have the right to vote such shares or the right to receive any
dividends with respect to such Restricted Shares. All distributions, if any,
received by a Participant with respect to Restricted Shares as a result of any
stock split-up, stock distribution, a combination of shares, or other similar
transaction shall be subject to the restrictions of this Article XI and the
adjustment provisions of Article XV. 

 

11.04. Rights of Holders of Restricted Share Units. Except as determined by the
Committee not later than the date of grant of RSUs, Participants to whom RSUs
have been granted shall not have the right to vote the shares subject to such
RSUs or the right to receive any dividends with respect to the shares subject to
such RSUs, except as provided in Section 11.08 with respect to dividend
equivalents. All distributions, if any, received by a Participant with respect
to RSUs as a result of any stock split-up, stock distribution, a combination of
shares, or other similar transaction shall be subject to the restrictions of
this Article XI and the adjustment provisions of Article XV. 

 

11.05. Forfeiture Upon Termination of Employment. Except as provided in Section
11.02 and Section 18.01, and as the Committee may at any time provide, any
Restricted Shares or RSUs granted to a Participant pursuant to the Plan shall be
forfeited if the Participant experiences a Termination of Employment either by
the Participant or by the Participant’s employer for reasons other than death or
Total Disability prior to the expiration of the Restricted Period and the
satisfaction of any other conditions applicable to such Restricted Shares or
RSUs. In addition, if the Participant’s Termination of Employment occurs as a
result of Retirement, any Restricted Shares or RSUs which do not vest in
accordance with Section 11.02 shall be forfeited.  

 

11.06. Delivery of Shares. Delivery of shares of Common Stock in respect of
Restricted Shares shall be made promptly following lapse or termination of the
Restricted Period and satisfaction of any related conditions. Unless, in the
case of RSUs, an election is made under Section 11.08 to defer the settlement of
RSUs, and unless otherwise provided in the terms of any award, upon the
expiration or termination of the Restricted Period and the satisfaction of any
other conditions prescribed by the Committee, RSUs shall be settled by delivery
of a stock certificate for the number of shares of Common Stock associated with
the award with respect to which the restrictions have expired or the terms and
conditions have been satisfied to the Participant or the Participant’s
beneficiary or estate, as the case may be. Such payment in settlement of RSUs
shall be made promptly, but in any event not later than (i) the end of the year
in which the Restricted Period ended and the conditions were satisfied or (ii)
if later, the 15th day of the third calendar month following the date on which
the Restricted Period ended, provided that the award holder will not be
permitted, directly or indirectly, to designate the taxable year of settlement.
The Participant may be required to execute a release of claims against the
Company and its subsidiaries in this event. If an election is made under Section
11.08 to defer the settlement of RSUs, delivery shall occur as described here
but upon the date or dates of delivery in accordance with Section 11.09 and the
deferral election. Notwithstanding the above, if the Participant is a Specified
Employee, and is entitled to receive a payment in respect of RSUs upon
Termination of Employment or on a date determinable based on the date of
Termination of Employment (and not a pre-determined fixed date or schedule),
then, except in the event of the Participant’s death after such Termination of
Employment, such payment shall be delayed by at least six (6) months after the
date of such Participant’s Termination of Employment to the extent required by
Code Section 409A and the regulations thereunder.  

 

11.07. Performance-Based Objectives. At the time of the grant of Restricted
Shares or RSUs to a Participant, and prior to the beginning of the performance
period to which performance objectives relate, the Committee may establish
performance objectives based on any one or more of the following, which may be
expressed with respect to the Company or one or more operating units or groups,
as the Committee may determine: price of Common Stock, or the common stock of
any affiliate, shareholder return, return on equity, return on investment,
return on capital, sales productivity, comparable store sales growth, economic
profit, economic value added, net income, operating income, gross margin, sales,
free cash flow, earnings per share, operating company contribution or market
share. These factors shall have a minimum performance standard below which, and
a maximum performance standard above which, no payments will be made. These
performance goals may be based on an analysis of historical performance and
growth expectations for the business, financial results of other comparable
businesses, and progress towards achieving the long-range strategic plan for the
business. These performance goals and determination of results shall be based
entirely on financial measures. The Committee shall specify how any performance
objectives shall be adjusted to the extent necessary to prevent dilution or
enlargement of any award as a result of extraordinary events or circumstances,
as determined by the Committee, or to exclude the effects of extraordinary,
unusual, or non-recurring items; changes in applicable laws, regulations, or
accounting principles; currency fluctuations; discontinued operations; non-cash
items, such as amortization, depreciation, or reserves; asset impairment; or any
recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets, or other similar corporation transaction; provided,
however, that no such adjustment will be made if the effect of such adjustment
would cause an award to fail to qualify as performance-based compensation within
the meaning of Code Section 162(m). The Committee may not use any discretion to
modify award results except as permitted under Code Section 162(m). In addition,
with respect to any Restricted Shares or RSUs granted that are intended to be
“performance-based” for purposes of Code Section 162(m), such award shall not be
payable upon Termination of Employment for any reason other than due to death,
Total Disability or upon a Change in Control, unless the payment is based on
achievement of the associated performance objectives. To the extent that the
award is subject to Code Section 409A, payment upon Termination of Employment in
connection with a Change in Control must be made upon a Change in Control that
satisfies the definition of “change in control event” in Code Section 409A and
the regulations thereunder, unless otherwise permitted in satisfaction of the
alternative payment rules under Code Section 409A and the regulations
thereunder.

 



8 

 

 



 

11.08. Deferred Restricted Share Units. The Committee may permit a Participant
who has been designated to receive an RSU award to elect to defer the receipt of
the shares in settlement of such RSU award as well as the form of payment of
such deferred RSUs.  

 

All elections under this Section 11.08 to defer the settlement of an RSU award
must be made in accordance with the requirements of Code Section 409A and the
regulations thereunder. Any election not in compliance with such requirements
shall be treated as invalid and the deferral election shall be disregarded and
distribution of the shares upon settlement of the awards shall be made as though
the Participant did not elect to defer. For this purpose, an invalid deferral
election shall include (but is not limited to) a deferral election that (i) is
not executed (regardless of when received), (ii) is executed but received after
the applicable irrevocable date or (iii) cannot otherwise become effective under
applicable rules. If a valid deferral election is incomplete, the deferral
election shall be honored and distribution of the shares attributable to the
awards shall be made as though the Participant elected a deferred lump sum
payment. For this purpose, a valid but incomplete deferral election is one that
has been received and executed on or before the applicable irrevocable date, but
does not indicate the form of payment (lump sum versus installments), or
indicates an election for installment payments but not the number of installment
payments. Unless the award agreement and terms and conditions accompanying
specific awards indicate otherwise, or as otherwise provided in the Plan, the
deferred RSUs shall be subject to the same restrictions, conditions and
forfeiture provisions as the associated nondeferred RSUs.

 

Except as determined otherwise by the Committee on or before grant and as set
forth in the terms and conditions accompanying such awards, during the
Restricted Period with respect to RSUs, Participants shall not have the right to
receive any dividends. After the end of the Restricted Period and prior to the
time that shares of Common Stock are transferred to the Participant, within
sixty (60) days after the date of payment of a dividend by the Company on its
shares of Common Stock, the Participant shall be credited with “dividend
equivalents” with respect to each outstanding RSU in an amount equal to the
amount the Participant would have received as dividends if the RSUs were actual
shares of Common Stock. Such dividend equivalents will be converted into
additional RSUs based on the Fair Market Value of the Common Stock on the
dividend payment date, in accordance with the procedures established by the
Committee, and paid at the same time and in the same manner as the underlying
RSUs.

 

9 

 

 





 

At no time shall any assets of the Company be segregated for payment of RSUs
hereunder. Participants who have elected to defer the settlement of RSUs shall
at all times have the status of general unsecured creditors of the Company and
shall not have any rights in or against specific assets of the Company. The Plan
constitutes a mere promise by the Company to make payments attributable to RSUs
in the future, in accordance with the applicable terms and conditions.

 

11.09. Payment of Deferred Restricted Share Units. RSUs are payable solely in
shares of unrestricted Common Stock, and shall be paid in accordance with the
terms of delivery under Section 11.06 and this Section 11.09. Shares
attributable to deferred RSUs that are vested in accordance with the terms and
conditions applicable to such awards shall be transferred to the Participant at
the time and in the form as elected by the Participant and as set forth in the
terms and conditions applicable to such awards, which shall be either in a
single payment or in up to ten (10) installment payments.



 

If a lump sum distribution is elected, the payment shall be made on the date
provided in, and in accordance with, the terms and conditions applicable to the
award. If installment distributions are elected, the initial installment shall
be paid on the date provided in, and in accordance with, the terms and
conditions applicable to the award. Subsequent installments shall be made on
each anniversary of the initial installment and shall continue for the duration
of the selected distribution period. If the Participant dies prior to the time
all shares have been distributed, distribution shall be made to the
Participant’s beneficiary or estate on the payment date provided in, and in
accordance with, the terms and conditions applicable to the RSU award. If
Termination of Employment occurs during the Restricted Period, the terms and
conditions shall set forth the rights of the Participant to payment, as well as
the time and form of distribution of such awards, if any, to the Participant. A
participant shall have no rights as a shareholder with respect to deferred RSUs
until such time, if any, as shares of Common Stock are transferred to the
Participant (or the Participant’s beneficiary or estate, if applicable).
Notwithstanding the above, if the Participant is a Specified Employee and is
entitled to receive payment upon Termination of Employment or on a date
determinable based on the date of Termination of Employment (and not a
pre-determined fixed date or schedule), then, except in the event of the
Participant’s death after such Termination of Employment, such payment (or in
the case of installments, the first payment) shall be delayed by at least six
(6) months after the date of such Participant’s Termination of Employment, to
the extent required by Code Section 409A and the regulations thereunder; in this
event, subsequent installment payments shall occur on the anniversary of the
first delayed installment payment.

 

Provided that the terms and conditions applicable to a deferred RSU award permit
it, a Participant may change the Participant’s distribution election, provided
such change in distribution election is made not less than 12 months before the
date the payment (or in the case of installments, the first payment) is
scheduled to be made, and is irrevocable after this date. Such an election may
be made to change payment(s) from a single lump sum payment to installment
payments, from installment payments to a single lump sum payment, or from one
number of installment payments to another number of installment payments, by
submitting such election to the Company; provided, (i) such election does not
become effective until at least twelve (12) months after the date on which the
election is made and (ii) except in the case of payment permissible upon the
Participant’s death, the payment (or in the case of installments the first
payment) must be deferred for a period of not less than five (5) years from the
date such payment would have been made or commenced if there had been no
election to change the form of payment. For this purpose, all installment
payments are treated as a single payment. Any election not made in accordance
with such procedures shall be treated as invalid, and the change in distribution
election shall be disregarded and distribution of the shares of Common Stock
attributable to the awards shall be made as though the Participant did not elect
to change the time and form of distribution. For this purpose, an invalid change
in distribution election shall include (but is not limited to) an election that
(i) is not executed (regardless of when received), (ii) is executed but received
after the applicable irrevocable date or (iii) cannot otherwise become effective
under applicable rules. If a valid change in distribution election is
incomplete, the change in distribution election shall be honored and
distribution of the shares attributable to the awards shall be made as though
the Participant elected a change in distribution to a deferred lump sum payment.
For this purpose, a valid but incomplete change in distribution election is one
that has been received and executed on or before the applicable irrevocable
date, but does not indicate the form of payment (lump sum versus installments),
or indicates an election for installment payments but not the number of
installment payments.

 

10 

 

 



ARTICLE XII



PERFORMANCE UNITS

 

12.01. Award of Performance Units. For each Performance Period, Performance
Units may be granted under the Plan to such Participants as the Committee shall
determine. The award agreement covering such Performance Units shall specify the
Ending Value. If necessary to make the calculation of the amount to be paid to
the Participant pursuant to Sections 12.03 and 12.04, the Committee shall also
state in the award agreement the Initial Value. The award agreement may also
specify that each Performance Unit is deemed to be equivalent to one (1) share
of Common Stock. Performance Units granted to a Participant shall be credited to
a Performance Unit Account established and maintained for such Participant.  

 

12.02. Performance Period. Different Performance Periods may be established for
different Participants receiving Performance Units. Performance Periods may run
consecutively or concurrently.  

 

12.03. Right to Payment of Performance Units. All applicable terms and
conditions shall be set forth in the award agreement and/or in accompanying
terms and conditions on or before the date of grant of Performance Units. With
respect to each award of Performance Units under this Plan, the Committee shall
specify the Performance Objectives. If the Performance Objectives established
for a Participant for the Performance Period are partially but not fully met,
the Committee may, nonetheless, in its sole discretion, determine that all or a
portion of the Performance Units have vested but such determination shall not
change the date of payment of the awards. If the Performance Objectives for a
Performance Period are exceeded, the Committee may, in its sole discretion,
grant additional, fully vested Performance Units to the Participant. Except as
provided in Section 18.01, on or before the date of grant, the Committee may
also determine, in its sole discretion, that Performance Units awarded to a
Participant shall become partially or fully vested upon the Participant’s death,
Total Disability or Retirement, or upon the Participant’s Termination of
Employment prior to the end of the Performance Period but such determination
shall not change the date of payment of the awards. Performance Unit awards
represent an unfunded promise to pay the Participant the value specified in the
award agreement and/or applicable terms and conditions in the future if the
conditions associated with the Performance Unit award are satisfied and the
Performance Units are not otherwise forfeited prior to the stated date of
payment, under the terms and conditions applicable to such award. The provisions
of Section 11.07 shall apply to any Performance Units that are intended to
qualify as performance-based in accordance with Code Section 162(m) and the
regulations thereunder. 

 

12.04. Payment for Performance Units. As soon as practicable following the end
of a Performance Period but not later than 90 days after the end of a
Performance Period, the Committee shall determine whether the Performance
Objectives for the Performance Period have been achieved (or partially achieved
to the extent necessary to permit partial vesting at the discretion of the
Committee pursuant to Section 12.03). If the Performance Objectives for the
Performance Period have been exceeded, the Committee shall determine whether
additional Performance Units shall be granted to the Participant pursuant to
Section 12.03. Within 90 days after the end of a Performance Period, provided
the Committee determines the Performance Objectives have been achieved or
partially achieved pursuant to Section 12.03, if the award agreement specifies
that each Performance Unit is deemed to be equivalent to one (1) share of Common
Stock, the Company shall pay to the Participant an amount with respect to each
vested Performance Unit equal to the Fair Market Value of a share of Common
Stock on such payment date or, if the Committee shall so specify at the time of
grant, an amount equal to (i) the Fair Market Value of a share of Common Stock
on the payment date less (ii) the Fair Market Value of a share of Common Stock
on the date of grant of the Performance Unit. If the award agreement specifies a
value for each Performance Unit or sets forth a formula for determining the
value of each Performance Unit at the time of payment, then within 90 days after
the end of a Performance Period, provided the Committee determines the
Performance Objectives have been achieved or partially achieved pursuant to
Section 12.03, the Company shall pay to the Participant an amount with respect
to each vested Performance Unit equal to the Ending Value of the Performance
Unit or, if the Committee shall so specify at the time of grant, an amount equal
to (i) the Ending Value of the Performance Unit less (ii) the Initial Value of
the Performance Unit. Payment shall be made entirely in cash, entirely in Common
Stock or in such combination of cash and Common Stock as the Committee shall
determine.  

 

12.05. Voting and Dividend Rights. Except as the Committee may otherwise
provide, no Participant shall be entitled to any voting rights, to receive any
dividends, or to have his or her Performance Unit Account credited or increased
as a result of any dividends or other distribution with respect to Common Stock.
Notwithstanding the foregoing, to the extent provided or set forth in the award
agreement and/or applicable terms and conditions on or before the date of grant
of a Performance Unit award, within sixty (60) days after the date of payment of
a dividend by the Company on its shares of Common Stock, a Participant’s
Performance Unit Account may be credited with additional Performance Units
having an aggregate Fair Market Value equal to the dividend per share paid on
the Common Stock multiplied by the number of Performance Units credited to the
Participant’s account at the time the dividend was declared. Subject to the
prior satisfaction of the applicable Performance Objectives, payment of such
additional Performance Units shall be made at the same time and in the same
manner as the Performance Units to which they relate.

 

11 

 

 



 

ARTICLE XIII



UNRESTRICTED SHARES

 

13.01. Award of Unrestricted Shares. The Committee may cause the Company to
grant Unrestricted Shares to associates at such time or times, in such amounts
and for such reasons as the Committee, in its sole discretion, shall determine.
Except to the extent required by applicable law, no payment shall be required
for Unrestricted Shares.

 

13.02. Delivery of Unrestricted Shares. The Company shall issue, in the name of
each Participant to whom Unrestricted Shares have been granted, stock
certificates representing the total number of Unrestricted Shares granted to the
Participant, and shall deliver such certificates to the Participant on a fixed
or objectively determinable date of payment, which shall be set forth at the
time of grant.  

 

13.03. Deferred Share Units. The Committee may permit a Participant who has been
designated to receive an Unrestricted Share award to elect to receive such
Unrestricted Share award in the form of Deferred Share Units.  

 

Any such election must be made on or before December 31 of the calendar year
prior to the year the compensation attributable to such award (or any portion of
such award) is earned, and shall be irrevocable after such date, and further
shall comply with the rules set forth in Section 11.08, which apply to deferral
elections, including such rules relating to invalid and valid but incomplete
deferral elections. At no time shall any assets of the Company be segregated for
payment of Deferred Share Units hereunder. Participants who have elected to
receive Unrestricted Shares in the form of Deferred Share Units shall at all
times have the status of general unsecured creditors of the Company and shall
not have any rights in or against specific assets of the Company. The Plan
constitutes a mere promise by the Company to make payments on Deferred Share
Units in the future.

 

After the award of Deferred Share Units to the Participant and prior to the time
that shares of Common Stock are transferred to the Participant pursuant to
Section 13.04, within sixty (60) days after the date of payment of a dividend by
the Company on its shares of Common Stock, the Participant shall be credited
with “dividend equivalents” with respect to each outstanding Deferred Share Unit
in an amount equal to the amount the Participant would have received as
dividends if the Deferred Share Units were actual shares of Common Stock. Such
dividend equivalents will be converted into additional Deferred Share Units
based on the Fair Market Value of the Common Stock on the dividend payment date,
in accordance with the procedures established by the Committee, and paid at the
same time and in the same manner as the underlying Deferred Share Units.

 

13.04. Payment of Deferred Share Units. Deferred Share Units are payable solely
in shares of unrestricted Common Stock, and shall be paid in accordance with the
terms of delivery under Section 13.03 and this Section 13.04. Shares applicable
to such awards shall be transferred to the Participant at the time and in the
form as elected by the Participant and as set forth in the terms and conditions
applicable to such awards, which shall be either in a single payment or in up to
ten (10) installment payments. If a lump sum distribution is elected, the
payment shall be made on the date provided in, and in accordance with, the terms
and conditions applicable to the award. If installment distributions are
elected, the initial installment shall be paid on the date provided in, and in
accordance with, the terms and conditions applicable to the award. Subsequent
installments shall be made on each anniversary of the initial installment and
shall continue for the duration of the selected distribution period. If the
Participant dies prior to the time all shares have been distributed,
distribution shall be made to the Participant’s beneficiary or estate on the
payment date provided in, and in accordance with, the terms and conditions
applicable to the award. A Participant shall have no rights as a shareholder
with respect to Deferred Share Units until such time, if any, as shares of
Common Stock are transferred to the Participant (or the Participant’s
beneficiary or estate, if applicable). Notwithstanding the above, if the
Participant is a Specified Employee and is entitled to receive payment upon
Termination of Employment or on a date determinable based on the date of
Termination of Employment (and not a pre-determined fixed date or schedule),
then, except in the event of the Participant’s death after such Termination of
Employment, such payment (or in the case of installments, the first payment)
shall be delayed by at least six (6) months after the date of such Participant’s
Termination of Employment, to the extent required by Code Section 409A and the
regulations thereunder; in this event, subsequent installment payments shall
occur on the anniversary of the first delayed installment payment.

 

12 

 





 

Provided that the terms and conditions applicable to a Deferred Share Unit award
permit it, a Participant may change the Participant’s distribution election,
provided such change in distribution election shall comply with the procedures
and rules set forth in Section 11.09 which apply to change in distribution
elections, including such rules relating to invalid and valid but incomplete
change in distribution elections.

 

ARTICLE XIV



CLAWBACK

 

14.01. Clawback. If the Committee determines in good faith either that: (i) if
required by applicable law with respect to a Participant or (ii) (x) a
Participant engaged in fraudulent conduct or activities relating to the Company,
(y) a Participant has knowledge of such conduct or activities or (z) a
Participant, based upon the Participant’s position, duties or responsibilities,
should have had knowledge of such conduct or activities, the Committee shall
have the power and authority under the Plan to terminate without payment all
outstanding awards under the Plan. If required by applicable law with respect to
a Participant or if a Participant described in (ii) above has received any
compensation pursuant to an award granted under the Plan that is based on or
results from such conduct or activities, such Participant shall promptly
reimburse to the Company a sum equal to either an amount required by such law or
the amount of such compensation paid in respect of the year in which such
conduct or activities occurred, as applicable.  

 

ARTICLE XV



ADJUSTMENTS; REPRICING

 

15.01. Adjustments. Notwithstanding any other provision of the Plan, the
Committee shall make or provide for such adjustments to the Plan, to the number
and class of shares available thereunder or to any outstanding Options, Stock
Appreciation Rights, Restricted Shares, RSUs, Performance Units or other awards
as it shall deem appropriate to prevent dilution or enlargement of rights,
including adjustments in the event of changes in the number of shares of
outstanding Common Stock by reason of stock dividends, extraordinary cash
dividends, split-ups, recapitalizations, mergers, consolidations, combinations
or exchanges of shares, separations, reorganizations, liquidations and the like.
However, any such adjustment with respect to Options and Stock Appreciation
Rights shall satisfy the requirements of Reg. §1.409A-1(b)(5)(v)(D) and shall
otherwise ensure that such awards continue to be exempt from Code Section 409A,
and any such adjustment to awards that are subject to Code Section 409A,
including RSUs and Performance Units, shall be made to the extent compliant with
Code Section 409A and the regulations thereunder.

 

15.02. Repricing. Except as provided above in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or Stock Appreciation Rights or
cancel outstanding Options or Stock Appreciation Rights in exchange for cash,
other awards or Options or Stock Appreciation Rights with an exercise price that
is less than the exercise price of the original Options or Stock Appreciation
Rights without stockholder approval.  

 

13 

 



 

ARTICLE XVI  

AMENDMENT AND TERMINATION

 

16.01. Amendment and Termination. The Board may suspend, terminate, modify or
amend the Plan, provided that any amendment that would constitute a “material
revision” of the Plan within the meaning of New York Stock Exchange Rule 303A(8)
shall be subject to the approval of the Company’s stockholders. If the Plan is
terminated, the terms of the Plan shall, notwithstanding such termination,
continue to apply to awards granted prior to such termination. No suspension,
termination, modification or amendment of the Plan may, without the consent of
the Participant to whom an award shall theretofore have been granted, materially
adversely affect the rights of such Participant under such award, except to the
extent any such action is undertaken to cause the Plan to comply with applicable
law, stock market or exchange rules and regulations or accounting or tax rules
and regulations.  

 

ARTICLE XVII  

WRITTEN AGREEMENT

 

17.01. Written Agreements. Each award of Options, Stock Appreciation Rights,
Restricted Shares, RSUs, Performance Units and Unrestricted Shares shall be
evidenced by a written agreement, executed by the Participant and the Company,
and containing such restrictions, terms and conditions, if any, as the Committee
may require. In the event of any conflict between a written agreement and the
Plan, the terms of the Plan shall govern.

 

ARTICLE XVIII  

CHANGE IN CONTROL

 

18.01. Effect of Change in Control. In the event that a Participant’s employment
or service is terminated by the Company other than for Cause or, to the extent
provided in an employment agreement between the Company and a Participant, a
Participant resigns for Good Reason, in either case during the 24-month period
beginning on the date of a Change in Control, (i) Options and Stock Appreciation
Rights granted to such Participant which are not yet exercisable shall become
fully exercisable; (ii) any restrictions applicable to any Restricted Shares and
RSUs awarded to such Participant shall be deemed to have been satisfied at
target and the Restricted Period, if any, as applicable to such Restricted
Shares and RSUs held by such Participant shall be deemed to have expired and
(iii) any Performance Objectives applicable to any Performance Units awarded to
such Participant shall be deemed to have been satisfied at target and the
Performance Period, if any, as applicable to such Performance Units held by such
Participant shall be deemed to have expired. Notwithstanding the foregoing, or
the provisions of Sections 11.06 or 12.04, if the accelerated settlement of any
RSU or Performance Unit would cause the application of additional taxes under
Code Section 409A, such RSU or Performance Unit will be settled on the date it
would otherwise have been settled in the absence of a Change in Control, unless
the transaction constituting the Change in Control falls within the definition
of a Change in Control Event within the meaning of Code Section 409A and the
regulations thereunder. 

 

ARTICLE XIX  

MISCELLANEOUS PROVISIONS

 

19.01 Awards to Participants Outside the United States. The Committee may modify
the terms of any outstanding or new award under the Plan granted to a
Participant who is, at the time of grant or during the term of the award,
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such award shall
conform to laws, regulations and customs of the country in which the Participant
is then resident or primarily employed. An award may be modified under this
Section 19.01 in a manner that is inconsistent with the express terms of the
Plan, so long as such modifications will not contravene any applicable law or
regulation. 

 

19.02. Tax Withholding. The Company shall have the right to require Participants
or their beneficiaries or legal representatives to remit to the Company an
amount sufficient to satisfy federal, state and local withholding tax
requirements, or to deduct from all payments under this Plan amounts sufficient
to satisfy all withholding tax requirements. Whenever payments under the Plan
are to be made to a Participant in cash, such payments shall be net of any
amounts sufficient to satisfy all federal, state and local withholding tax
requirements. The Committee may, in its discretion, permit a Participant to
satisfy the Participant’s tax withholding obligation either by (i) surrendering
shares of Common Stock owned by the Participant or (ii) having the Company
withhold from shares of Common Stock otherwise deliverable to the Participant.
Shares of Common Stock surrendered or withheld shall be valued at their Fair
Market Value as of the date on which income is required to be recognized for
income tax purposes. In the case of an award of Incentive Stock Options, the
foregoing right shall be deemed to be provided to the Participant at the time of
such award.

 



14 

 

 



 

19.03. Compliance With Section 16(b) and Code Section 162(m). In the case of
Participants who are or may be subject to Section 16 of the Act, it is the
intent of the Company that the Plan and any award granted hereunder satisfy and
be interpreted in a manner that satisfies the applicable requirements of Rule
16b-3 under the Act, so that such persons will be entitled to the benefits of
Rule 16b-3 under the Act or other exemptive rules under Section 16 of the Act
and will not be subjected to liability thereunder. If any provision of the Plan
or any award would otherwise conflict with the intent expressed herein, that
provision, to the extent possible, shall be interpreted and deemed amended so as
to avoid such conflict. To the extent of any remaining irreconcilable conflict
with such intent, such provision shall be deemed void as applicable to
Participants who are or may be subject to Section 16 of the Act. If any award
hereunder is intended to qualify as performance-based for purposes of Code
Section 162(m), the Committee shall not exercise any discretion to increase the
payment under such award except to the extent permitted by Code Section 162(m)
and the regulations thereunder.  

 

19.04. Successors. The obligations of the Company under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and businesses of the Company. In the event of any of the foregoing, the
Committee may, at its discretion prior to the consummation of the transaction,
cancel, offer to purchase, exchange, adjust or modify any outstanding awards, at
such time and in such manner as the Committee deems appropriate and in
accordance with applicable law and the provisions of Article XV.  

 

19.05. General Creditor Status. Participants shall have no right, title or
interest whatsoever in or to any investments which the Participant may make to
aid it in meeting its obligations under the Plan. Nothing contained in the Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any Participant or beneficiary or legal representative of such Participant. To
the extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan.  

 

19.06. No Right to Employment. Nothing in the Plan or in any written agreement
entered into pursuant to Article XVII, nor the grant of any award, shall confer
upon any Participant any right to continue in the employ of the Company or a
subsidiary or to be entitled to any remuneration or benefits not set forth in
the Plan or such written agreement or interfere with or limit the right of the
Company or a subsidiary to modify the terms of or terminate such Participant’s
employment at any time.  

 

19.07. No Rights to Awards; No Rights to Additional Payments. No Participant
shall have any claim to be granted any award under the Plan, and there is no
obligation for uniformity of treatment of Participants. All grants of awards and
deliveries of Common Stock, cash or other property under the Plan shall
constitute a special discretionary incentive payment to the Participant and
shall not be required to be taken into account in computing any contributions to
or any benefits under any retirement, profit-sharing, severance or other benefit
plan of the Company or any subsidiary or affiliate, unless the Committee
expressly provides otherwise in writing.  

 

19.08. Notices. Notices required or permitted to be made under the Plan shall be
sufficiently made if sent by registered or certified mail addressed (a) to the
Participant at the Participant’s address set forth in the books and records of
the Company or its subsidiaries or (b) to the Company or the Committee at the
principal office of the Company.

 



15 

 

 



 

19.09. Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.  

 

19.10. Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.  

 

19.11. Term of Plan. Unless earlier terminated pursuant to Article XVI hereof,
the Plan shall terminate on May 20, 2025. 

 

ARTICLE XX

DEFINITIONS

 

20.01 As used in the Plan, the following terms shall have the respective
meanings indicated:

 

(a) “Act” means the Securities Exchange Act of 1934, as amended.

 

(b) “Board” means the Company’s Board of Directors.

 

(c) “Cause” means that the Participant (1) was grossly negligent in the
performance of the Participant’s duties with the Company (other than a failure
resulting from the Participant’s incapacity due to physical or mental illness);
(2) has plead “guilty” or “no contest” to or has been convicted of an act which
is defined as a felony under federal or state law; or (3) engaged in misconduct
in bad faith which could reasonably be expected to materially harm the Company’s
business or its reputation. The Participant shall be given written notice by the
Company of a termination for Cause, which shall state in detail the particular
act or acts or failures to act that constitute the grounds on which the
termination for Cause is based. 

 

(d) “Change in Control” means, and shall be deemed to have occurred upon, the
occurrence of any of the following events:

 



1)Any Person (other than an Excluded Person) becomes, together with all
“affiliates” and “associates” (each as defined under Rule 12b-2 of the Act) the
“beneficial owner” (as defined under Rule 13d-3 of the Act) of securities
representing 33% or more of the combined voting power of the Voting Stock of the
Company then outstanding, unless such Person becomes the “beneficial owner” of
33% or more of the combined voting power of such Voting Stock then outstanding
solely as a result of an acquisition of such Voting Stock by the Company which,
by reducing the Voting Stock of the Company outstanding, increases the
proportionate Voting Stock beneficially owned by such Person (together with all
“affiliates” and “associates” of such Person) to 33% or more of the combined
voting power of the Voting Stock of the Company then outstanding; provided that
if a Person shall become the “beneficial owner” of 33% or more of the combined
voting power of the Voting Stock of the Company then outstanding by reason of
such Voting Stock acquisition by the Company and shall thereafter become the
“beneficial owner” of any additional Voting Stock of the Company which causes
the proportionate voting power of Voting Stock beneficially owned by such Person
to increase to 33% or more of the combined voting power of the Voting Stock of
the Company then outstanding, such Person shall, upon becoming the “beneficial
owner” of such additional Voting Stock of the Company, be deemed to have become
the “beneficial owner” of 33% or more of the combined voting power of the Voting
Stock then outstanding other than solely as a result of such Voting Stock
acquisition by the Company;

 

2)During any period of 24 consecutive months, individuals who at the beginning
of such period constitute the Board of Directors of the Company (and any new
Director, whose election by such Board or nomination for election by the
stockholders of the Company was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was so approved), cease for
any reason to constitute a majority of Directors then constituting such Board;

 

16 

 





 

3)A reorganization, merger or consolidation of the Company is consummated, in
each case, unless, immediately following such reorganization, merger or
consolidation, (i) more than 50% of, respectively, the then-outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the “beneficial
owners” of the Voting Stock of the Company outstanding immediately prior to such
reorganization, merger or consolidation, (ii) no Person (but excluding for this
purpose any Excluded Person and any Person beneficially owning, immediately
prior to such reorganization, merger or consolidation, directly or indirectly,
33% or more of the voting power of the outstanding Voting Stock of the Company)
beneficially owns, directly or indirectly, 33% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the
then-outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger or consolidation were members of the Board of Directors
of the Company at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation; or

 

4)The consummation of (i) a complete liquidation or dissolution of the Company
or (ii) the sale or other disposition of all or substantially all of the assets
of the Company, other than to any corporation with respect to which, immediately
following such sale or other disposition, (A) more than 50% of, respectively,
the then-outstanding shares of common stock of such corporation and the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the “beneficial owners” of the Voting Stock of the Company
outstanding immediately prior to such sale or other disposition of assets, (B)
no Person (but excluding for this purpose any Excluded Person and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 33% or more of the voting power of the outstanding
Voting Stock of the Company) beneficially owns, directly or indirectly, 33% or
more of, respectively, the then-outstanding shares of common stock of such
corporation or the combined voting power of the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (C) at least a majority of the members of the board of directors
of such corporation were members of the Board of Directors of the Company at the
time of the execution of the initial agreement or action of the Board providing
for such sale or other disposition of assets of the Company.

 



Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred (i) as a result of the formation of a Holding Company or (ii)
with respect to a Participant, if the Participant is part of a “group,” within
the meaning of Section 13(d)(3) of the Act as in effect on the Plan’s effective
date, which consummates the Change in Control transaction. In addition, for
purposes of the definition of “Change in Control” a Person engaged in business
as an underwriter of securities shall not be deemed to be the “beneficial owner”
of, or to “beneficially own,” any securities acquired through such Person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty (40) days after the date of such acquisition.

 

(e) “Change in Control Event” has the meaning set forth in Code Section 409A.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended.

 

(g) “Committee” means the Compensation Committee of the Board. 

 

(h) “Common Stock” means shares of the Company’s common stock. 

 

(i) “Deferred Share Unit” means the right to receive a share of Common Stock in
the future.

 

17 

 



 

(j) “Ending Value” means the value for each Performance Unit or formula for
determining the value of each Performance Unit at the time of payment, in each
case as provided for in the applicable award agreement. 

 

(k) “Excluded Person” means (i) the Company; (ii) any of the Company’s
subsidiaries; (iii) any Holding Company; (iv) any employee benefit plan of the
Company, any of its subsidiaries or a Holding Company; or (v) any Person
organized, appointed or established by the Company, any of its subsidiaries or a
Holding Company for or pursuant to the terms of any plan described in clause
(iv).

 

(l) “Fair Market Value” means the closing price of the Common Stock as reported
on the principal exchange on which the shares are listed for the date on which
the grant, exercise or other transaction occurs, or if there were no sales on
such date, the most recent prior date on which there were sales. 

 

(m) “Good Reason” has the meaning set forth in a Participant’s employment
agreement.

 

(n) “Holding Company” means an entity that becomes a holding company for the
Company or its businesses as a part of any reorganization, merger, consolidation
or other transaction, provided that the outstanding shares of common stock of
such entity and the combined voting power of the then-outstanding voting
securities of such entity entitled to vote generally in the election of
directors is, immediately after such reorganization, merger, consolidation or
other transaction, beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the “beneficial
owners,” respectively, of the Voting Stock of the Company outstanding
immediately prior to such reorganization, merger, consolidation or other
transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding Voting Stock of the Company. 

 

(o) “Incentive Stock Option” has the meaning set forth in Section 2.01 of the
Plan.  

 

(p) “Initial Value” means the initial value for each Performance Unit as
provided for in the applicable award agreement and as necessary to make the
calculation of the amount to be paid to a Participant pursuant to Sections 12.03
and 12.04 of the Plan. 

 

(q) “Nonstatutory Stock Option” has the meaning set forth in Section 2.01 of the
Plan.

  

(r) “Nontandem Stock Appreciation Right” has the meaning set forth in Section
2.01 of the Plan. 

 

(s) “Participant” means any individual who receives an award pursuant to Section
4.01 of the Plan. 

 

(t) “Performance Objectives” means the performance objectives, as specified by
the Committee, which must be satisfied in order for the Participant to vest in
the Performance Units which have been awarded to the Participant for the
Performance Period. 

 

(u) “Performance Period” means the period of time, as established by the
Committee in its sole discretion, applicable to Performance Units. 

 

(v) “Performance Unit Account” means an account established and maintained for a
Participant who is granted Performance Units. 

 

(w) “Performance Units” has the meaning set forth in Section 2.01 of the Plan.

 

(x) “Person” means any individual composition, partnership, limited liability
company, associations, trust or other entity or organization. 

 

(y) “Preexisting Plan” means the 1993 Stock Option and Performance Plan. 

 

(z) “Restricted Period” means the period of time, as established by the
Committee, applicable to Restricted Shares and RSUs. 

 

(aa) “Restricted Share Unit” or “RSU” has the meaning set forth in Section 2.01
of the Plan. 

 

(bb) “Restricted Share” has the meaning set forth in Section 2.01 of the Plan.

 

18 

 



 

(cc) “Retirement” means, for purposes of Article XI of the Plan, a Participant’s
Termination of Employment following the date on which a Participant has attained
age 55 and completed seven years of service with the Company.  

 

(dd) “Specified Employee” has the meaning set forth in Code Section 409A and the
regulations thereunder. 

 

(ee) “Stock Appreciation Rights” has the meaning set forth in Section 2.01 of
the Plan. 

 

(ff) “Tandem Stock Appreciation Rights” has the meaning set forth in Section
2.01 of the Plan. 

 

(gg) “Termination of Employment” means a “separation from service” as that term
is defined in Code Section 409A and the regulations thereunder. 

 

(hh) “Total Disability” has the meaning set forth in the L Brands, Inc.
Long-Term Disability Plan or any successor thereto. 

 

(ii) “Unrestricted Shares” has the meaning set forth in Section 2.01 of the
Plan.

 

(jj) “Voting Stock” means securities of the Company entitled to vote generally
in the election of the Company’s Board. 

 

19 

